Case 1:19-cv-00977-ADA Document 252-93 Filed 10/08/20 Page 1 of 8




            EXHIBIT 87
   Case 1:19-cv-00977-ADA Document 252-93 Filed 10/08/20 Page 2 of 8




            OUTSIDE COUNSEL'S EYES ONLY

Transcript of Shigeki Shimomura
                            Date: June 16, 2020
           Case: VLSI Technology LLC -v- Intel Corporation




  Planet Depos
  Phone: 888.433.3767
  Email:: transcripts@planetdepos.com
  www.planetdepos.com



           WORLDWIDE COURT REPORTING & LITIGATION TECHNOLOGY
                Case 1:19-cv-00977-ADA Document 252-93 Filed 10/08/20 Page 3 of 8
                                                       OUTSIDE COUNSEL'S EYES ONLY
                                                         Transcript of Shigeki Shimomura                                           1 (1 to 4)

                                                           Conducted on June 16, 2020
                                                                       1                                                                        3
1                     UNITED STATES DISTRICT COURT                         1                       A P P E A R A N C E S
2                   FOR THE WESTERN DISTRICT OF TEXAS                      2         ON BEHALF OF PLAINTIFF VLSI TECHNOLOGY LLC:
3                            AUSTIN DIVISION                               3                CHARLOTTE J. WEN, ESQUIRE
4    - - - - - - - - - - - - - - - - - -x                                  4                DOMINIK SLUSARCZYK, ESQUIRE
5    VLSI TECHNOLOGY LLC,                      :   Civil Action No.:       5                IRELL & MANELLA LLP
6         Plaintiff,                           :   1:19-CV-977-ADA         6                1800 Avenue of the Stars, Suite 900
7    v.                                        :                           7                Los Angeles, California     90067
8    INTEL CORPORATION,                        :                           8                (310) 277-1010
9         Defendant.                           :                           9
10   - - - - - - - - - - - - - - - - - -x                                  10        ON BEHALF OF DEFENDANT INTEL CORPORATION and
11                    OUTSIDE COUNSEL'S EYES ONLY                          11   DEPONENT:
12            VIDEOTAPED DEPOSITION OF SHIGEKI SHIMOMURA                   12               JAMES MICHAEL LYONS, ESQUIRE
13                          CONDUCTED VIRTUALLY                            13               S. CALVIN WALDEN, ESQUIRE
14                         Tuesday, June 16, 2020                          14               JONATHAN A. COX, ESQUIRE
15                             9:00 a.m. PST                               15               TAEG SANG CHO, ESQUIRE
16                                                                         16               WILMER CUTLER PICKERING HALE AND DORR, LLP
17                                                                         17               60 State Street
18                                                                         18               Boston, Massachusetts     02109
19                                                                         19               (617) 526-6000
20                                                                         20
21                                                                         21
22                                                                         22
23   Job No.:     303262                                                   23
24   Pages:     1 - 231                                                    24
25   Reported By:     Charlotte Lacey, RPR, CSR No. 14224                  25



                                                                       2                                                                        4
1         VIDEOTAPED DEPOSITION OF SHIGEKI SHIMOMURA,                      1      A P P E A R A N C E S       C O N T I N U E D
2    CONDUCTED VIRTUALLY.                                                  2    ON BEHALF OF DEPONENT:
3                                                                          3         BRIAN L. FERRALL, ESQUIRE
4                                                                          4         KEKER, VAN NEST & PETERS, LLP
5                                                                          5         633 Battery Street,
6         Pursuant to notice, before Charlotte Lacey,                      6         San Francisco, California       94111
7    Certified Shorthand Reporter, in and for the State of                 7         (415) 391-5400
8    California.                                                           8
9                                                                          9    ALSO PRESENT:
10                                                                         10        Jillian Barricelli, Videographer
11                                                                         11        Kevin Gogarty, AV Technician
12                                                                         12
13                                                                         13
14                                                                         14
15                                                                         15
16                                                                         16
17                                                                         17
18                                                                         18
19                                                                         19
20                                                                         20
21                                                                         21
22                                                                         22
23                                                                         23
24                                                                         24
25                                                                         25




                                                                PLANET DEPOS
                                                   888.433.3767 | WWW.PLANETDEPOS.COM
            Case 1:19-cv-00977-ADA Document 252-93 Filed 10/08/20 Page 4 of 8
                                         OUTSIDE COUNSEL'S EYES ONLY
                                           Transcript of Shigeki Shimomura                                     39 (153 to 156)

                                             Conducted on June 16, 2020
                                                           153                                                            155
1 as the process manufacturability and considerable --           1    level is checked against the -- the currently
2 expected the layout impact using this type of                  2    operation -- operation voltage, and if that is lower
3 implementation, which means the die size and the --            3    to -- than -- that registered voltage value, then it
4 the -- possibly power too.                                     4    will switch the power supply.
5     Q Okay. And was the other patent that you                  5            But we are, in Broadwell, using up any voltage
6 reviewed the 7,523,373 patent?                                 6    to use the both VCCALT as well as the VCCCORE. So it's
7     A Yes, I read through last night.                          7    not just based on one-time voltage difference control to
8     Q How long did you spend reading the                       8    switch over. It's more like constant.
9 '373 patent?                                                   9            And also, if you do take this approach, you
10 A I am not good at reading in English, so it                  10   have to actually characterize all -- and test all the
11 took quite some time. But it's about -- it took about         11   bit cells operation voltage as to how low it's going to
12 over an hour and a half because my issue is so much --        12   go, and it could cost tremendous amount of testing and
13 how I say it? -- different implementations. So I, you         13   the characterization time and cost as the outcome to
14 know -- in order to fully understand, you know, the           14   characterize these.
15 paragraphs and the phrases, it -- it takes time. So --        15           And then storing that into the -- some memory
16 but it took that much time, roughly.                          16   element, that seems to be quite difficult and costly
17 Q Sure. So before last night, had you ever                    17   to -- from my -- my understanding in terms of the
18 reviewed the '373 patent?                                     18   high-volume product -- you know, the production
19 A '373... Yeah. We had a chat -- a discussion                 19   standpoint, it would be very costly, I would think.
20 session on the --                                             20           We had a similar kind of discussion for
21        MR. LYONS: Mr. Shimomura, just remind you              21   different topic to do characterize one die -- each die
22 that that was a yes-or-no question, and I'd ask that          22   to program certain tunabilities. But that was --
23 you -- any substance of any conversations you had with        23   everyone was saying -- everyone was kind of opposed to
24 attorneys, that you don't disclose those.                     24   that idea because that is too much cost to test and
25        THE WITNESS: Oh. Okay. Then...                         25   characterize. So that kind of approach was avoided from
                                                           154                                                            156
1       A I don't think there's anything here you can...         1 our -- you know, the mindset. So at least myself and
2    yeah, I just read it after, you know, the mention the       2 probably Jim and Jeff Miller thinks the same way.
3    lawyer passed down, you know, through the e-mail. But       3     Q So other than the reasons you just gave, are
4    that's about it.                                            4 there any other reasons why you think that Intel's
5       Q Okay. And did you -- did you have any                  5 products do not use the '373 patent?
6    opinions about whether Intel's products practice the        6     A Other reasons?
7    '373 patent?                                                7        MR. LYONS: Objection; calls for a legal
8       A I don't think so. Based on what there is               8 conclusion.
9    describing and what -- how they are determining the         9     A Can I think of anything? Implementation-wise,
10   operation and switching the voltage regulators, it          10 probably it's not difficult to implement. It's probably
11   doesn't seems like Broadwell product is doing the same      11 relatively easier, but the making it product and
12   approach.                                                   12 characterizing it, you know, each part would be -- yeah,
13      Q Why do you think that Broadwell isn't doing            13 that -- again, the first opinion I just provided is
14   the same approach as what's disclosed in the                14 probably the one major issue to avoid that type of
15   '373 patent?                                                15 approach. That's my opinion.
16      A Well -- yeah. This patent is actually                  16       Maybe -- yeah. I think from the -- as memory
17   registering all the voltage level of the -- of the          17 design -- memory array designing, that's what I think --
18   various minimum operation voltage, so-called -- what is     18 at least I should be thinking first. Yeah. Because
19   that called? VCC-min -- well, minimum -- minimum read       19 that -- the memory array usually, you know, includes,
20   voltage or minimum -- what is that called? The state --     20 like, thousands of millions of the bit cell, and we have
21   the patent was describing as the first minimum voltage,     21 to take care of all of the bits not to getting out of
22   second minimum voltage, you know, for the read and write    22 the operation -- how you say? -- operational -- how you
23   separately, and that voltage level is recorded or stored    23 say? -- in order to make sure all the bits have to be
24   into the -- some storage element, either volatile or        24 operational across the range of the voltage, we cannot
25   non-volatile memory, and then based on that voltage         25 really characterize all of them.
                                                 PLANET DEPOS
                                    888.433.3767 | WWW.PLANETDEPOS.COM
            Case 1:19-cv-00977-ADA Document 252-93 Filed 10/08/20 Page 5 of 8
                                         OUTSIDE COUNSEL'S EYES ONLY
                                           Transcript of Shigeki Shimomura                                        40 (157 to 160)

                                             Conducted on June 16, 2020
                                                            157                                                               159
1           You know, especially, you know, just LLC data         1    considered as the option to modulate the capacitance
2    array itself, it has the 8 megabyte, you know, that          2    among the charge share node. And by increasing or
3    means 8 millions or more of the memory cells, and every      3    decreasing the number of disconnect location from the --
4    single cell have to be functional across the range of        4    this one is from the row numbers, then you can modulate
5    the voltage, and also each wafer may be producing -- how     5    the capacitance among the charge share. But that would
6    many? -- like, close to thousand, let's say, of the          6    require the actual layout changes, and that is not
7    dies, and then every week or every month, there is           7    something we'd like to do.
8    millions of, you know, parts coming into the fab, and in     8        Q I see. So your opinion is based on one of the
9    order to characterize every single one of them, it's --      9    figures. It sounds like figure number 2?
10   it would just take too much cost. That's my opinion.         10           MR. LYONS: Objection; misstates testimony.
11       Q Okay. Do you have any opinion about whether            11       A Yeah, figure number 2.
12   the '373 patent is valid?                                    12       Q Okay. And do you have any legal training?
13       A Oh, it is valid, but from my view, I don't             13       A Any -- any -- any what training?
14   know if Intel is -- will try to use this approach.           14       Q Let me say that again. Do you have any legal
15       Q Okay. And do you have any opinion about                15   training?
16   whether the '485 patent is valid?                            16       A Legal training? You mean at inside -- when I
17          MR. LYONS: Objection; calls for a legal               17   was in Intel?
18   conclusion.                                                  18       Q I'm asking if you attended law school.
19       A Yeah. Well, both of them are valid. Yeah. I            19       A No, me. No, no, no. I'm not good at any of
20   see the -- the -- the value of the patent.                   20   this.
21          But from my view, and some of my old                  21       Q And have you studied patent law?
22   colleagues, and my senior, including Jim Conary, Jeff        22       A Excuse me?
23   Miller, even Eric Karl, I don't think they will choose       23       Q Have you studied patent law?
24   that way.                                                    24       A Have I -- have I sell or -- I don't quite
25          Yeah, one other example maybe I could mention         25   understand that question.
                                                            158                                                               160
1 is using -- yeah, the option to modulate the capacitance        1     Q Sorry. I'm asking if you've ever studied,
2 component. So they are disconnecting the cells' power           2 like, the law of patents.
3 supply net out of the -- you know, charging the node.           3     A No.
4 That is tunability, but that can be achieved by the             4     Q All right. And you've never worked at a law
5 manufacturing mask divisions.                                   5 firm; is that right?
6        Intel as a high-volume product manufacturing             6     A No, never.
7 company, I don't think we'd take that approach. We'd            7     Q Your training has been as an engineer; is that
8 rather prefer to use programmable tunability. That's            8 correct?
9 one of the major -- one of the reasons not to use this          9     A That is correct.
10 type of approach, I would think.                               10 Q And you're not familiar with the legal
11 Q So your understanding of how the '485 patent                 11 standards for patent infringement; is that correct?
12 disclosed tunable capacitance --                               12 A Patents standard, probably I am not -- not an
13 A Yes. I --                                                    13 expert at least, if I know anything.
14 Q -- what is that based on?                                    14 Q And you're probably not familiar with the
15 A Excuse me?                                                   15 legal standards for claim construction; is that correct?
16 Q Sorry. So you said that -- I'm just                          16 A That is correct.
17 wondering, what part of the '485 patent were you looking       17 Q And you're also not familiar with the legal
18 at when you came to that conclusion?                           18 standards for validity; is that correct?
19 A Very --                                                      19 A Could -- could you say that question again.
20       MR. LYONS: Objection; vague.                             20 Q Yeah. And you're not also familiar with the
21 A Very first chart. There is a X mark on the                   21 legal standards for patent validity; is that correct?
22 bit cell 30.                                                   22 A That is correct.
23 Q And --                                                       23 Q All right. And these opinions that you have
24 A Yeah. So that X correspond to -- my                          24 about the '485 and '373 patent, did you discuss those
25 understanding, according to the description, it is             25 with your attorneys?
                                                 PLANET DEPOS
                                    888.433.3767 | WWW.PLANETDEPOS.COM
           Case 1:19-cv-00977-ADA Document 252-93 Filed 10/08/20 Page 6 of 8
                                       OUTSIDE COUNSEL'S EYES ONLY
                                         Transcript of Shigeki Shimomura                                    52 (205 to 208)

                                           Conducted on June 16, 2020
                                                         205                                                           207
1 close to thousand, I heard, but I don't absolutely           1     Q At a high level, what do you understand the
2 remember or know the exact number.                           2  '485  patent to describe?
3     Q And what was the general responsibility of the         3         MS. WEN: Objection; calls for expert
4 CCDO group?                                                  4 testimony and calls for legal conclusions.
5     A CCDO group was delivering the next generation,         5     A So it has a charge share capacitor
6 the CPU microprocessor for desktop and the laptop for        6 construction using the memory cell. And also the
7 generations, and that was the charter. Yeah.                 7 program is using -- is used -- used with the
8     Q And what was your role within the CCDO group?          8 connectivity programming on the bit cell and charge
9     A I was primarily working on the SRAM array --           9 share capacitor -- capacitance node. So that is the
10 memory array designs and mainly for MLC. But also, I        10 primary circuit component as a write assist on top of
11 was involved in some of the design methodology              11 the charge share transfer -- charge transfer transistor.
12 definition and also some of the MLC cache architecture      12 Yeah.
13 definition work. At the same time, I was also involved      13 Q Does the charge share write assist feature in
14 in some of the LLC organization development.                14 Intel's Broadwell products use the technique in the
15 Q In your work at Intel, did you work on any                15 '485 patent?
16 write assist features that were ultimately incorporated     16        MS. WEN: Objection; calls for expert
17 into chips that Intel sold?                                 17 conclusions, calls for legal conclusions -- I'm sorry --
18 A Write assist circuit, yes. Yes, write assist              18 calls for expert testimony, leading.
19 circuit was one of them.                                    19 A In my mind, I don't think we did -- it did.
20 Q And did you work on any particular write                  20 Q How does the charge share write assist feature
21 assist circuit?                                             21 in Broadwell differ from what's in the -- what the
22        MS. WEN: Objection; form.                            22 '485 patent describes?
23 A I believe the -- I worked on the two write                23        MS. WEN: Objection; calls for expert
24 assists, so that one is a TVC, and the other one is a       24 testimony, calls for a legal conclusion, is vague and
25 charge share write assist, two of them as a -- you know,    25 ambiguous, leading.
                                                         206                                                           208
1 which became a product.                                      1         A So there is a two major points, A, charge
2     Q And which Intel processors included the charge         2    share capacitor component, the patent, the memory cell,
3 share write assist?                                          3    but the Broadwell charge share write assist used NMOS.
4     A Only the Broadwell was the only product, I             4    I don't remember which NMOS transistor. But MOS
5 believe, as I understand.                                    5    capacitor has the capacitance component. So that part
6     Q Do you understand that VLSI has accused                6    is different.
7 Intel's processors of infringing the '485 patent in this     7            And the second part -- second point is
8 case?                                                        8    programability is connecting or disconnecting the memory
9         MS. WEN: Objection; leading.                         9    cell within a row or column for the charge share
10 A My understanding of the patent, I don't think             10   capacitor node in the patent, but Broadwell uses --
11 we did.                                                     11   programmable -- programmable variable capacitance node
12 Q All right. And specifically, do you                       12   using a MOS transistor as a capacitor. So that
13 understand that VLSI has accused the charge share write     13   programmability option will be different.
14 assist feature of infringing the '485 patent in this        14        Q In your view, would the technology described
15 case?                                                       15   in the '485 patent provide any benefit to Intel's
16 A Yes.                                                      16   products?
17        MS. WEN: Objection; leading.                         17           MS. WEN: Objection; calls for expert
18 A Yes.                                                      18   testimony, calls for a legal conclusion, vague and
19 Q Had you ever heard of the '485 patent during              19   ambiguous, leading.
20 the time you worked on the Broadwell project?               20        A In my mind, probably, Intel may not be -- at
21 A No, I never even thought there was a patent               21   least a CPU development team in Oregon may have not used
22 filed already back then.                                    22   it if we knew there was a -- such technique.
23 Q So you had -- had you ever heard of the                   23        Q Why?
24 '485 patent prior to this litigation?                       24        A A -- as I mentioned earlier, the
25 A No.                                                       25   capacitance -- effectiveness of the capacitance is one
                                               PLANET DEPOS
                                  888.433.3767 | WWW.PLANETDEPOS.COM
          Case 1:19-cv-00977-ADA Document 252-93 Filed 10/08/20 Page 7 of 8
                                     OUTSIDE COUNSEL'S EYES ONLY
                                       Transcript of Shigeki Shimomura                                      57 (225 to 228)

                                         Conducted on June 16, 2020
                                                      225                                                               227
1 relate to any minimum operating voltages of the SRAM in    1 memory?
2 the Broadwell MLC?                                         2        MS. WEN: Same objections.
3         MS. WEN: Same objections.                          3     A No.
4     A I don't think so.                                    4     Q Mr. Shimomura, to summarize, does Intel use
5     Q So the power gate does not relate to any             5 the '373 patent in the Broadwell mid-level cache?
6 operate -- any minimum operating voltages of the SRAM in   6        MS. WEN: Same objections.
7 the Broadwell mid-level cache?                             7     A In my mind, I don't think we did.
8         MS. WEN: Same objections.                          8     Q Did you perform any formal legal analysis to
9     A No.                                                  9 assess the validity of the '373 patent?
10 Q Do you understand that VLSI has accused the             10 A No.
11 mid-level cache of Intel's Broadwell processors of        11       MS. WEN: Same objection.
12 accusing the '373 patent in this case?                    12       MR. LYONS: All right. At this time, we have
13        MS. WEN: Objection; leading, vague.                13 no further -- I have no further questions. Thank you,
14    A     It sounded like -- sounds right, but -- yeah.    14 Mr. Shimomura.
15 Q You were asked some questions early about your          15       THE WITNESS: Thank you.
16 understanding of the '373 patent. Do you remember those   16             FURTHER EXAMINATION
17 questions?                                                17 BY MS. WEN:
18 A Yes, there were some. Yeah.                             18 Q I just have a few. Apologies.
19 Q Had you heard of the '373 patent when you were          19       Is it your opinion that an MLC or NMOS
20 involved in the Broadwell project?                        20 capacitors   are not dummy cells?
21 A No.                                                     21       MR. LYONS: Objection; vague, lack of
22 Q Had you ever heard of the '373 patent before            22 foundation, calls for speculation.
23 this litigation?                                          23 A No, not -- not as I understand. Not as my
24 A No.                                                     24 knowledge.
25        MS. WEN: Objection; leading.                       25 Q Why?
                                                      226                                                               228
1     Q Does the mid-level cache in Intel's Broadwell        1       A Well, dummy cell is -- we usually call it some
2 processors use the idea described in the '373 patent?      2    kind of replicated structures, and, you know, those
3        MS. WEN: Objection; calls for expert                3    cells are supposed to be used at the edge of the regular
4 testimony, calls for a legal conclusion, vague and         4    replicate -- repeated -- repeated VR structures. And
5 ambiguous, leading.                                        5    the dummy -- so that's how we refer as -- refer to as a
6     A No, I don't think so.                                6    dummy cell, such as the edge cell in the SRAM arrays or
7     Q How is the mid-level cache in Intel Broadwell        7    analog device or analog transistor groups, N cell at the
8 processors different from what is described in the         8    40 structures edge.
9 '373 patent?                                               9            And this Broadwell MLCs, there is a charge
10       MS. WEN: Same objections.                           10   share capacitors are not, you know, even including those
11 A How different? We are not using the voltage             11   kind of dummy structures at all. So those MOS capacitor
12 values based on the characterization data. That's one     12   component is solely used as the capacitor, not even
13 major difference.                                         13   considered as a dummy. So it is a valid active
14 Q So what causes the Broadwell mid-level cache            14   transistor used for -- as a circuit component.
15 to switch from one voltage supply to another?             15      Q I see. And what is a dummy transistor?
16       MS. WEN: Same objections.                           16      A Dummy --
17 A We design the -- based on the P-state, which            17           MR. LYONS: Objection.
18 is defined in a different scheme, which I don't exactly   18      A Dummy transistor is considered as the
19 know the details of it, based on that power -- P-state    19   transistor structure fabrication, but those transistors
20 transition voltage, as well as the power gate to LVR      20   are not actively used as a circuit component.
21 switching would be appropriately switched or operated     21      Q And, yes or no, did you discuss your -- this
22 accordingly.                                              22   definition of a dummy transistor with Intel's counsel?
23 Q In the Broadwell mid-level cache, is there any          23      A Yes.
24 comparison of a memory voltage to a minimum operating     24      Q And do you agree that Intel's charge share
25 voltage to determine which voltage to provide to the      25   capacitor is adjustable?
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          Case 1:19-cv-00977-ADA Document 252-93 Filed 10/08/20 Page 8 of 8
                                     OUTSIDE COUNSEL'S EYES ONLY
                                       Transcript of Shigeki Shimomura                                 58 (229 to 232)

                                         Conducted on June 16, 2020
                                                      229                                                        231
1        MR. LYONS: Objection; vague.                        1         CERTIFICATE OF SHORTHAND REPORTER
2     A    Yes.                                              2
3     Q Do you agree that Intel's charge share               3     I, Charlotte Lacey, the officer before whom the
4 capacitor is programmable?                                 4 foregoing deposition was taken, do hereby certify that
5        MR. LYONS: Objection; vague, outside the            5 the foregoing transcript is a true and correct record of
6 scope of the redirect.                                     6 the testimony given; that said testimony was taken by me
7     A Yes.                                                 7 stenographically and thereafter reduced to typewriting
8     Q And -- thank you.                                    8 under my direction; that reading and signing was not
9        When you say that charge share write assist         9 requested; and that I am neither counsel for, related
10 was commonly accepted among engineers, what time frame    10 to, nor employed by any of the parties to this case and
11 were you referring to?                                    11 have no interest, financial or otherwise, in its
12 A Well, charge share effect is very widely known          12 outcome.
13 already. It's -- yeah. Any of the circuit designer        13
14 would know it as a basic knowledge of the circuit on --   14 IN WITNESS WHEREOF, I have hereunto subscribed my
15 so, yeah, I think that -- that's a commonly known         15 hand this 30th of June, 2020.
16 understanding --                                          16
17 Q Are you referring -- sorry.                             17
18 A Sorry.                                                  18             __________________________________
19       I'm -- I'm not even -- you know, I don't even       19             Charlotte Lacey, RPR, CSR #14224
20 think  that since what time, you know, it became widely   20
21 known or commonly known. It's the effect of circuit       21
22 techniques or -- not really a circuit technique. It's     22
23 more like one of the effect during a various type of      23
24 circuit operation.                                        24
25 Q Okay. So you're referring to the physics                25
                                                      230
1 concept of charge sharing rather than a specific write
2 assist?
3     A That is correct.
4        MR. LYONS: Objection; misstates testimony.
5        MS. WEN: That's all I have. Thank you,
6  Mr.  Shimomura.
7        MR. LYONS: Thank you. I think we're all set.
8 No further questions here.
9        THE VIDEOGRAPHER: All right. Everyone stand
10 by, please.
11       This is the end of the remote video deposition
12 of Shigeki  Shimomura. We are going off the record at
13 5:16 p.m.
14       (The deposition concluded at 5:16 p.m. PST)
15
16
17
18
19
20
21
22
23
24
25
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
